980 So. 2d 1110 (2008)
Moses FLEMING, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4395.
District Court of Appeal of Florida, Fourth District.
February 13, 2008.
Moses Fleming, Milton, pro se.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Moses Fleming appeals the denial of his motion to correct illegal sentence, which claims an entitlement to an additional 1,155 days of credit for time actually served in prison, which the trial court failed to award upon violation of probation. *1111 The lower court denied relief without any explanation as to why and without any record attachments refuting the allegations. See generally Terry v. State, 970 So. 2d 863, 32 Fla. L. Weekly D2821 (Fla. 4th DCA Nov.28, 2007); Matyjasik v. State, 969 So. 2d 1142, 32 Fla. L. Weekly D2686 (Fla. 4th DCA Nov.14, 2007). We reverse and remand for further proceedings.
Reversed.
GROSS, TAYLOR and DAMOORGIAN, JJ., concur.